Citation Nr: 0902376	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-14 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for residuals of a left 
ring (fourth) finger injury.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to an initial compensable rating for 
residuals of a right great toe fracture with degenerative 
joint disease.  

8.  Entitlement to an initial compensable rating for right 
ankle sprain.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1996 to January 
2001.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

By a March 2005 submission the veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2008).  DRO review was afforded the veteran, as documented 
in a March 2006 statement of the case (SOC). 

The issues of  entitlement to service connection for a low 
back disorder and a right knee disorder, and of entitlement 
to a higher initial evaluation for a right ankle sprain are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

1.  The evidence preponderates against the conclusion that 
tinnitus developed in service or is otherwise causally 
related to service.  Tinnitus was not present to a disabling 
degree within the first post-service year.  

2.  Allergies were not noted upon entry into service, but 
clear and unmistakable evidence is presented supporting the 
existence of allergies prior to service and the absence of a 
permanent increase in severity of allergies during service.  
By clear and unmistakable evidence, headaches existed prior 
to service and were not aggravated by service, overwhelmingly 
preponderating against the development or aggravation of 
allergies in service.     

3.  The evidence preponderates against the conclusion that a 
left ring finger injury occurred in service or is otherwise 
causally related to service.  

4.  Headaches were not noted upon entry into service, but 
clear and unmistakable evidence is presented supporting the 
existence of headaches prior to service and the absence of a 
permanent increase in severity of headaches during service.  
By clear and unmistakable evidence, headaches existed prior 
to service and were not aggravated by service, overwhelmingly 
preponderating against the development or aggravation of 
headaches in service.   

5.  For the entire rating period beginning July 7, 2004, the 
veteran has had dysfunction of the right great toe including 
due to pain analogous to amputation of the great toe not 
involving the metatarsal.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  The presumption of sound disorder at entry into service 
is applicable for the veteran's allergies, but is rebutted by 
clear and unmistakable evidence; allergies were not incurred 
in service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304(b) (2008).

3.  A left ring finger injury was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

4.  The presumption of sound disorder at entry into service 
is applicable for the veteran's headaches, but is rebutted by 
clear and unmistakable evidence; headaches were not incurred 
in service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304(b) (2008).

5.  A 10 percent disability rating, but no more, is warranted 
for the veteran's status post right great toe fracture with 
degenerative joint disease, for the entire rating period 
beginning July 7, 2004.  38 U.S.C.A. § 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.20, 4.71a, 
Diagnostic Code 5171 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed by 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental SOC (SSOC).  Mayfield; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
herein adjudicated have been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher rating and/or an earlier effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (When a claim 
for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and the requirement of 
notice under its provisions has been satisfied.).

Here, the veteran's claim for initial compensable rating for 
service-connected residuals of a right great toe fracture 
with degenerative joint disease falls squarely within the 
pattern above.  Thus, no additional VCAA notice was required 
with respect to that issue on appeal.  Furthermore, the Board 
finds that the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met, including by 
a notice afforded the veteran in March 2006, which followed 
the initial VCAA notice in August 2004 and October 2004 
regarding his claim for service connection including for 
residuals of a right great toe fracture with degenerative 
joint disease, , but was prior to the March 2006 SOC 
readjudicating the initial rating for that disorder.  
Dingess, supra.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
remaining claim herein adjudicated of entitlement to service 
connection for tinnitus, allergies, residuals of a left ring 
finger injury, and headaches.  Based on the veteran's 
original claim in July 2004, the RO appropriately issued VCAA 
development letters in August 2004 and October 2004 
addressing these claims.  By these development letters, the 
veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate these claims for 
service connection.  These notice letters were prior to the 
initial adjudication of these claims by the appealed RO 
rating action in February 2005. 

By these VCAA letters the veteran was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

In Dingess, supra the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In the present case, although the August 2004 and October 
2004 VCAA notice letters addressing the appealed service 
connection claims did not address the downstream issues of 
initial rating and effective date with regard to these 
claims, such errors are harmless because service connection 
for these claimed disorders is herein denied.  Further, 
appropriate Dingess-type notice was afforded the veteran in 
March 2006, and this was followed by readjudication of the 
appealed service connection claims by an SOC in March 2006.  
 
The August 2004 and October 2004 VCAA letters sent to the 
veteran requested that he advise of any VA and private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  
They also requested evidence and information about treatment 
after service, in support of the claims.  In submissions or 
development in the course of appeal, pertinent VA and private 
treatment records were submitted or obtained by the RO.  The 
RO appropriately requested records from sources indicated by 
the veteran for which he provided appropriate authorization.  
The veteran was also appropriately informed, including by the 
appealed rating decision and SOC, of records obtained, and, 
by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  

While it appears likely that some but not all treatment 
records from Dr. H, a private treating physician, were 
obtained and associated with the claims file, the RO 
appropriately informed the veteran, including by the October 
2004 development letter, that three requests for records had 
been sent to that physician, and records from him had not yet 
been obtained.  Private treatment records from the S.W. 
Medical Group were associated with the claims file, which 
included some treatment records from Dr. H, though it is not 
clear whether complete records either from that medical group 
or from Dr. H were obtained.  The veteran only informed of 
treatment by Dr. H as pertaining to his claimed disabilities, 
and it does appear from the private treatment records within 
the claims file that Dr. H was the veteran's primary 
physician.  Again, the veteran was informed by the appealed 
rating action and SOC of records obtained, and, by 
implication, of records not obtained.  He was also informed, 
including by that October 2004 development letter, that it 
was ultimately his responsibility to see that records not in 
Federal possession are obtained in support of his claims.  

Similarly ,while the Board notes the May 2002 private 
treatment record of Dr. H indicating emergency room treatment 
at Sutter Davis Hospital, the veteran did not report that 
facility, and provided no authorization to obtain records 
therefrom.  There is also little indication that that 
emergency room treatment would be pertinent to the appealed 
claims.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran (appellant) in 
the development of a claim, that duty is not limitless.  
Hyson v. Brown, 5 Vet. App. 262 (1993).

No further statement has been received by the veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection for tinnitus, allergies, residuals of a left ring 
finger injury, and headaches.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In a statement accompanying his May 2006 VA Form 9, the 
veteran contended that VA examinations were inadequate and 
not thorough, and arrived at erroneous conclusions because 
the examiners were without knowledge of his medical disorder 
and history, and did not ask about his history, particularly 
his history of past injuries.  The veteran contended that he 
had not been medically evaluated for any of his claimed 
disorders except his right ankle.  This is in part erroneous, 
as he was afforded an examination of his great toe and an 
audiology examination addressing his claimed tinnitus.  
Plainly, his complaints as to inadequacy of examinations 
provided do not pertain to his other service connection 
claims herein adjudicated, because he was not afforded 
examinations addressing those claimed disorders.  

The Board notes that it has found the VA examination 
addressing the veteran's right ankle disorder inadequate, and 
has made that a subject of remand, infra.  However, the Board 
concludes that the VA examination of the veteran's right 
great toe for compensation purposes was adequate and informed 
by the veteran's history including of injury to the toe.  The 
Board also concludes that the veteran's VA audiology 
examination addressing his claimed tinnitus was adequate, and 
informed by a review of audiology evaluations in service, and 
the veteran's history of noise exposure both in service and 
post service.  

The Board here concludes that medical examinations addressing 
the veteran's claims for service connection for allergies, a 
left finger injury, and headaches, are not required in this 
case, because of the absence of necessary indication that 
those disorders are related to an incident or injury in 
service or otherwise developed or are causally related to 
service.  38 C.F.R. § 3.159(c)(4); McLendon.  While the 
veteran contended that allergies and headaches developed in 
service, the Board herein concludes that clear and 
unmistakable evidence establishes that the allergies and 
headaches existed prior to service and were not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Board also concludes that the veteran's self-reported injury 
of the left ring finger in service is discredited by the 
absence of any record of the contended treatment for that 
injury in the service treatment records (STRs).  Accordingly, 
absent evidence indicating a link to service, a medical 
examination addressing the claims for service connection are 
not warranted.  38 C.F.R. § 3.159(c)(4); see 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

The veteran has addressed his claims herein adjudicated by 
submitted statements.  While he requested a Travel Board 
hearing, he was scheduled for such a hearing in November 2008 
and failed to appear for that hearing without good cause 
shown for failing to appear.  There is no indication that he 
desires a further opportunity to address the claims on appeal 
that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal of entitlement to 
service connection for a disorder of the left arm or 
shoulder.  See Quartuccio, supra.  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, the record 
must contain (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
  
A veteran will be considered to have been in sound disorder 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such disorders as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).  The 
Federal Circuit Court has also recognized our "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, or inconsistent 
statements), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

III.  Claim for Service Connection for Tinnitus

The veteran's service records themselves contain no record of 
tinnitus, despite several hearing conservation records with 
audiometric testing, all of which revealed normal hearing.  
The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In his July 2004 original claim and in his March 2005 notice 
of disagreement (NOD) initiating his appeal of the February 
2005 RO rating action, the veteran reported significant noise 
exposure in service.  He averred that during combat training 
at Camp Pendleton, California, he trained with the M-16A2 
service rifle, the Mark 16 grenade launcher, the squad 
automatic rifle, the M-240 Gulf machine gun, hand grenades, 
the 50 caliber machine gun, and the AT4 anti-tank rocket.  He 
reported that while he had hearing protection, the noise was 
still "deafening."  He further reported that he was then 
sent to Millington, Tennessee, where he underwent sheet metal 
mechanic training, with exposure to noise from rivet guns, 
air compressors, and power tools.  Thereafter he underwent 
training to learn about the C-130 aircraft, for work on that 
airplane.  He added that for the rest of his military career 
he was exposed to daily noise, including from Allison T-56 
turbo prop motors on the C-130 aircraft.  He added that he 
also had regular range training sessions firing weapons.  

Service records, including his separation document, DD Form 
214, confirm that the veteran received three expert rifle 
badges, that he completed an aviation structural mechanic 
course and completed an airframes mechanic course, and that 
his duties over the course of his service were as an aircraft 
airframe mechanic.  

However, the veteran was afforded an audiometric examination 
in September 2004 addressing his claim of tinnitus related to 
work as an aircraft mechanic in service, and that examiner 
concluded that his tinnitus was unrelated to service.  The 
examiner noted the veteran's history, including service 
history with work as a military aircraft mechanic, his post-
service work with use of hearing protection as a metal smith, 
and reported recreational shooting or hunting also with use 
of hearing protection.  The veteran reported that his 
tinnitus had been present for the past two to three years, 
was occasionally associated with feeling "off balance," 
occurred two to three times per week but sometimes several 
times per day, and lasted approximately one minute on each 
occasion.  The examiner noted that past and current hearing 
tests showed excellent hearing in each ear.  The examiner 
also noted normal middle ear status bilaterally.  Based on 
the infrequency of the reported tinnitus, the examiner 
concluded that it was not at least as likely as not that the 
veteran's tinnitus was related to service.  

The Board has reviewed the record as a whole, and notes that 
it contains no medical evidence attesting to an affirmative 
link between current tinnitus and service.  The veteran, as a 
lay person, lacks the expertise to cognizably address the 
inherently medical question, requiring expert medical 
knowledge, of whether current tinnitus is related to past 
noise exposure, as alleged in this case.  Espiritu; cf. 
Jandreau.  Hence, the veteran's own contentions are not 
cognizable to support the proposition that his tinnitus is 
causally related to service.  The veteran has effectively 
conceded that he could not attribute onset of tinnitus to his 
service period, by reporting at the September 2004 
examination that it began in the past three to four years, 
which is a response equivocal as to whether or not, with 
service ending in January 2001, tinnitus was present prior to 
service separation.  Hence, the Board concludes that the 
preponderance of the evidence is against the claim for 
tinnitus on a direct basis.  38 C.F.R. § 3.303.  

Considering the first-year-post-service presumptive basis for 
service connection for neurological disorders, the Board 
notes that there is no clinical evidence of tinnitus in the 
year following the veteran's January 2001 service separation 
upon which to base presumptive service connection.  The Board 
accordingly concludes that service connection for tinnitus on 
a first-year-post-service presumptive basis is also not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Claim for Service Connection for Allergies

The veteran's service entrance examination, as well as his 
separation examination in January 2000, are both negative for 
allergies or any related disorders.  A service report of 
medical history in September 1999 includes a report of hay 
fever which is self-limiting.  That record also includes a 
reported history of frequent or severe headaches related to 
sinusitis.  In a March 2000 personal medical history, the 
veteran reported having allergies and hay fever, with the 
notation "age 18" added without further explanation.  
(Notably, the veteran entered service at the age of 20.)

A dental health questionnaire, signed in February 2000 and 
again in November 2000, notes a history of allergies, hay 
fever, and sinus problems, with an explanation that his 
asthma or asthma symptoms were associated with his hay fever 
and allergies.  

The veteran's post-service private treatment records 
contained within the claims file include treatment for 
assessed seasonal allergies.  These include an April 2004 
treatment when the veteran reported symptoms noted to be 
typical of allergies, occurring almost exclusively in the 
spring, with noted triggers including mowing grass.  At that 
treatment, the veteran conceded that he had these allergy 
symptoms "much of his life."  The private treatment records 
diagnose allergies and related allergic rhinitis.  

The veteran made no assertions with regard to his claimed 
allergies beyond indicating in a chart as part of his 
original claim in July 2004 that his allergies began in July 
1998, that he was treated between July 1998 and July 2004 for 
his allergies, and that he received treatment from Dr. H.  
Obtained private treatment records include a May 2002 record 
from Dr. H indicating that the veteran was then a new patient 
(and hence could not have been a patient beginning in July 
1998, or a patient in service).  The veteran at that May 2002 
visit complained of nasal allergies and asthma, and 
reportedly had been seen at the Sutter Davis Hospital 
emergency room and given an albuterol inhaler and 
Amoxicillin.  

In the absence of even one clinical treatment for allergies 
or related disorders such as rhinitis in service, and in 
light of this admission by the veteran of having had 
allergies much of his life, as well as multiple notations in 
histories in the course of service of allergies and related 
symptoms, the Board must arrive at the inescapable conclusion 
that the veteran had allergies that preceded service.  
Further, in the absence of any treatment records for 
allergies in service, the Board must arrive at the also 
inescapable conclusion that the veteran's allergies did not 
increase in severity during service.  Rather, the Board finds 
that the service and post-service records and reports of 
medical history, taken together, constitute clear and 
unmistakable evidence both that allergies existed prior to 
service and that they did not increase in severity during 
service.  They overwhelmingly outweigh the veteran's implicit 
contention to the contrary.  

Thus, while the veteran is considered to have been in sound 
disorder with respect to allergies based on the absence of 
notation of allergies upon service entrance, that presumption 
of soundness is overcome in this case by clear and 
unmistakable evidence, and the Board concludes that clear and 
unmistakable evidence establishes that allergies existed 
prior to service and were not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

V.  Claim for Service Connection for Residuals of a Left Ring 
Finger Injury

Regarding his left ring finger, the veteran reported in his 
March 2005 NOD that on one occasion in service, at Cherry 
Point while performing drilling work on an aircraft, he 
accidently drilled a hole in his left ring finger.  He added 
that he was treated at the medical facility, with removal of 
a bit of the finger and with X-rays obtained, and being 
placed on light duty for a few days.  He reported that this 
finger is still painful and itches "quite a bit."  

However, service treatment and examination records are silent 
for any injury to the left ring finger, and the veteran could 
just as readily have suffered his reported injury after 
service in his work as a metal smith, as in service 
performing similar work including airplane work.  

In the absence of any service evidence corroborating his 
assertion of in-service injury, and in the absence of any 
service medical record documenting his assertion of treatment 
in service for that injury, the Board must discount the 
veteran's assertions with regard to his left ring finger 
claim, based to the greater likelihood that if such an injury 
had occurred in service it would have been documented in some 
fashion in the STRs or examination records.  Madden. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of left ring finger injury.  
38 C.F.R. § 3.303.  The preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.

VI.  Claim for Service Connection for Headaches

A service report of medical history in September 1999 
includes a report of hay fever which is self-limiting.  That 
record also includes a reported history of frequent or severe 
headaches related to sinusitis.  

In the veteran's service physical examination in January 2000 
no headaches were noted.  However, in a March 2000 medical 
history, a history was noted of headaches, noted to be 
tension headaches treated with aspirin.  

In his July 2004 original claim as well as his NOD submitted 
in March 2005, the veteran alleged that in basic training in 
San Diego, California, he developed migraine headaches, that 
he had never before had these headaches, that he went to sick 
call numerous times for these headaches and received pain 
medication, that these headaches have persisted to the 
present time, and that he has missed work when these 
headaches have been particularly severe.  

In the absence of clinical treatment for headaches in 
service, contrary to the veteran's assertions of many such 
treatments in service, and considering the multiple notations 
in histories in the course of service of headaches including 
as related to his allergies, the Board must arrive at the 
inescapable conclusion that the veteran had headaches that 
preceded service just as his allergies did.  His credibility 
with regard to his assertion that his headaches began in 
basic training is irreparably compromised by his self-
contradicted assertion that his allergies began in service (a 
post-service record, as addressed supra, documenting the 
veteran's admission that he had allergies "much of his 
life"), by his own linking of his headaches to his allergy 
symptoms, and by the absence of any STRs to support his 
contentions of numerous treatment in service for his 
headaches.  Caluza; Madden, supra.  Further, in the absence 
of any treatment records for headaches in service, the Board 
must arrive at the also inescapable conclusion that the 
veteran's headaches did not increase in severity during 
service.  Rather, the Board finds that the in-service and 
post-service records and reports of medical history, taken 
together, constitute clear and unmistakable evidence both 
that headaches existed prior to service and that they did not 
increase in severity during service.  They overwhelmingly 
outweigh the veteran's uncorroborated contentions to the 
contrary.  

Thus, while the veteran is considered to have been in sound 
condition with respect to headaches based on the absence of 
notation of headaches upon service entrance, that presumption 
of soundness is overcome in this case by clear and 
unmistakable evidence, and the Board concludes that clear and 
unmistakable evidence establishes that headaches existed 
prior to service and were not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VII.  Claim for a Higher Initial Rating for Right Great Toe 
Fracture with
Degenerative Joint Disease

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary disorders of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where an unlisted disorder is encountered it may be rated 
analogously, under a closely related disease or injury, where 
closely related as to the functions affected, the anatomical 
location, and the symptomatology.  38 C.F.R. § 4.20.  

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau, Buchanan, supra.  

The veteran was afforded a VA examination in January 2005 to 
address his claimed right great toe fracture with 
degenerative joint disease, and that examiner duly noted the 
veteran's history of spiral fracture of the toe in service in 
1997, subsequent casting, and asserted ongoing pain.  The 
veteran complained of dull aching pain in the toe at a level 
of 3-4 out of 10 most of the time, particularly with brisk 
walking, running, or prolonged standing.  He further reported 
difficulty standing on his toes.  He added that the toe 
interfered with his work as a metal smith if he walking 
distances over two to three blocks, with the need to stop and 
rest on those occasions. 

The examiner noted that the veteran's gait was mildly 
antalgic, but failed to note the degree to which this may be 
due to his service-connected right ankle disorder versus his 
service-connected right great toe.  The examiner noted full 
range of motion of the toe but mild stiffness with motion, 
and found no impairment of the foot beyond the great toe.  
There was no redness, swelling, or heat at the toe.  X-rays 
revealed mild degenerative changes involving the first 
metatarsophalangeal joint, without significant post-traumatic 
deformity.  The examiner assessed that there were not 
attributable DeLuca factors, concluding that there was no 
change in range of motion due to pain, fatigue, weakness, 
lack of endurance, or lack of coordination.  

The Board does note that the veteran's right great toe 
fracture with degenerative joint disease does not warrant a 
compensable rating based on arthritis of a minor joint under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2008).  
Degenerative arthritis, rated as rheumatoid under DC 5002, 
allows for a compensable rating, when not rated based on 
impairment of functioning of affected part, only where 
affecting a major joint or group of minor joints.  The great 
toe contains no major joints.  However, the Board finds that 
a compensable rating is warranted, based on the presence of 
persistent pain associated with the arthritis status post 
fracture, by analogy to amputation of the great toe without 
metatarsal involvement, under 38 C.F.R. §§ 4.20, 4.71a, DC 
5171.  The Board accordingly concludes that for the entire 
rating period beginning from the date of service connection, 
a 10 percent evaluation is warranted for the veteran's right 
great toe fracture with degenerative joint disease.  The 
Board finds the preponderance of the evidence against the 
next higher rating under that code, for the entire rating 
period, based on the absence of evidence to support a finding 
of disability equivalent to amputation of the great to with 
metatarsal involvement.  

In making this determination, the Board has duly considered 
DeLuca factors of functional loss due to pain on undertaking 
motion, fatigue, weakness, and/or incoordination.  38 C.F.R. 
§§ 4.40 and 4.45; DeLuca.  The VA examiner found no DeLuca 
factors applicable, but the Board here concludes that the 
presence of continuous pain itself is a sufficient DeLuca 
factor interfering with functioning to warrant a compensable 
rating as herein assigned.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
veteran's right great toe fracture with degenerative joint 
disease reflects the most disabling this disorder has been 
since the veteran filed his claim for service connection, 
which is the beginning of the appeal period.  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App 119 (1999).

ORDER

Service connection for tinnitus is denied.

Service connection for allergies is denied.

Service connection for a left ring finger injury is denied. 

Service connection for headaches is denied. 

An initial rating of 10 percent is granted for status post 
fracture of the right great toe with degenerative joint 
disease, subject to the law and regulations governing the 
payment of monetary awards.

REMAND

The veteran's right ankle sprain was evaluated for 
compensation purposes by a VA examiner in February 2006.  
That examiner noted some significant disability in the ankle, 
but ultimately concluded that an evaluation of the severity 
of the disability, including addressing DeLuca factors of 
functional loss due to pain on undertaking motion, fatigue, 
weakness, and incoordination, could not be made without 
resorting to "mere speculation" in the absence of "an MRI 
to fully evaluate the symptoms stated above which cannot be 
fully evaluated with x[-]ray alone."  Thus, the examination 
obtained is inadequate to ascertain the nature and severity 
of the veteran's right ankle sprain, and remand is required 
for a suitable examination fully and adequately informed 
including by MRI of the affected part.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

In addition, that February 2006 examiner noted that the 
veteran approximately one year prior had seen a Kaiser 
Permanente Fulsom physician, with X-rays obtained and 
evaluation of the ankle.  However, that private examination 
report is not reflected in the claims file, and appropriate 
efforts should be made to obtain that record to fully inform 
the new examination of the ankle for compensation purposes.  
VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1.

Regarding the veteran's claim of entitlement to service 
connection for a low back disorder, a November 1998 treatment 
record notes a report of a nagging back pain in the morning 
and around lunch time, with the pain in the left side of the 
lower back.  The veteran then denied any initiating trauma, 
and reported that the pain had been ongoing for the prior 
four months.  He denied that his back had ever "gone out."  
The examiner assessed mid-back musculoskeletal pain, without 
radiation.  

In his July 2004 original claim and in his March 2005 NOD 
initiating his appeal of the RO rating action, the veteran 
reported that in combat training at Camp Pendleton his lower 
back had begun hurting him, and he had sought medical care 
and was treated with medication and light duty.  Also in that 
original claim he associated current chronic back lower back 
pain with service.  Thus, the veteran has satisfactorily 
indicated a connection between current back pain and service, 
to warrant a VA examination to address the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

However, a post-service private treatment record in February 
2003 is notable for complaints of back and neck stiffness 
following an automobile accident three days prior, with no 
report of ongoing back difficulties noted in that treatment 
record.  Thus, the VA examiner must also consider post-
service records and absence of a record of treatment for 
ongoing disability from service.  Green.

Regarding his claim for service connection for a right knee 
disorder, the veteran made allegations in his July 2004 
original claim and in his March 2005 NOD initiating his 
appeal regarding difficulties in service with the right knee 
involving pain and significant swelling, allegedly treated in 
service with ice, medication, and a knee brace.  However, 
these allegations are wholly unsubstantiated by the service 
treatment records, and indeed there is no record establishing 
the presence of a right knee disorder in service.  The STRs 
document only one complaint January 1996 of a single day of 
knee pain, and that was the left knee, not the right.  Hence, 
it would appear that the veteran's right knee disorder claim 
is unsupported on a direct basis.


However, at his February 2006 VA examination of his right 
ankle, the veteran reported that his right ankle disorder 
caused him to limp at times, and that this caused right knee 
popping and pain.  Thus is presented an implied theory of 
secondary service connection for a right knee disorder, based 
on causation or aggravation by his right ankle disorder.  
Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2008).  A service connection claim 
includes all theories under which service connection may be 
granted.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

As noted, service connection may be granted for disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a);  see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability.  The Board notes that 38 C.F.R. § 3.310, above, 
the regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal.  The intended effect of this amendment was to conform 
VA regulations to the Allen decision, supra.

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).


Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See also 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (VA is not 
required to raise sua sponte all possible theories of 
entitlement, but consideration must be afforded to those 
reasonably raised either by the claimant or the evidence of 
record).  Further, claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making on appellate litigation, and the claims as 
whole (including all theories) must be remanded for complete 
adjudication by the RO in the first instance.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990)  ("Advancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"), aff'd 972 F.2d 331 (Fed. Cir. 1992).  Accordingly, 
the Board believes that the right knee claim, which has yet 
to be afforded VA examination for compensation purposes, 
should be afforded review by a VA examiner, addressing 
theories of direct service connection as well as service 
connection based upon causation or aggravation by the 
service-connected right ankle sprain.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, make 
appropriate efforts to obtain yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to the remanded 
claims, to include records of the above-noted 
2005 Kaiser Permanente Fulsom examination 
report of the veteran's right ankle and 
associated X-ray report.

2.  Thereafter, afford the veteran an 
orthopedic examination to address the nature 
extent of his service-connected right ankle 
disorder, and the nature and etiology of his 
claimed low back disorder and right knee 
disorder.  It should be emphasized to the 
examiner that this is a mixed examination, in 
that the veteran seeks a higher evaluation for 
the right ankle disorder, which is already 
service connected, whereas he seeks service 
connection for a low back disorder and a right 
knee disorder.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should conduct an 
examination of the veteran identifying any 
current disorders of the right ankle, low 
back, and right knee.  In particular, an MRI 
of the right ankle should be obtained, based 
on the February 2006 VA examiner's 
determination that the severity of the 
veteran's right ankle disorder, particularly 
with regard to DeLuca factors of functional 
loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination, 
cannot not be ascertained without an MRI.  The 
examiner should address the following: 

a.  For each (any) low back disorder 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder 
developed in service or is otherwise 
causally related to service; or whether 
such origin or causation is unlikely 
(i.e., less than a 50-50 degree of 
probability).  In doing so, the examiner 
should carefully review the veteran's 
history of complaints or treatments in 
service and after service, based on the 
objective record and not relying merely 
on the veteran's self-report of any 
treatment.  The examiner should note the 
in-service November 1998 treatment record 
documenting complaints of four months of 
back pain, with assessed and treated mid-
back musculoskeletal pain without 
radiation.  The examiner should also note 
the February 2003 private treatment 
reflecting an automobile accident three 
days before and associated back 
stiffness, without documented report of 
prior or ongoing back difficulties.    

b.  For each (any) right knee disorder 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder 
developed in service or is otherwise 
causally related to service; whether it 
was caused or aggravated by the veteran's 
service-connected right ankle sprain, or 
whether either or both such origins or 
causations are unlikely (i.e., less than 
a 50-50 degree of probability).  In doing 
so, the examiner should carefully review 
the veteran's history of complaints or 
treatments in service and post service, 
based on the objective record and not 
relying merely on his self-report of any 
treatment.  The examiner should note the 
absence of in-service records of 
treatment for a right knee disorder, 
contrary to the assertions of 
difficulties in service with the right 
knee involving pain and significant 
swelling treated in service with ice, 
medication, and a knee brace; absence of 
post-service records of treatment for a 
right knee disorder (up to the time of 
this remand); and the veteran's 
assertions at the February 2006 VA 
examination of right knee pain and 
popping caused by limping as a result of 
his right ankle sprain.  

c.  All signs and symptoms of right ankle 
sprain (or other right ankle disability) 
should be noted, and the severity of 
disability should be explained in full.   
The examiner should assess the level of 
functional impairment of the ankle for 
the rating period from July 8, 2004, to 
the present, and if intervals of greater 
or lesser severity or impairment of the 
ankle are indicated by the record over 
that period, the examiner should so state 
and explain his/her findings.  The degree 
to which the ankle disability affects (or 
has affected) functional capacities 
including particularly capacity for 
employment, should be addressed.  The 
examiner should consider past evidence of 
disability, including findings upon the 
February 2006 VA examination, MRI 
findings, and (if obtained) the record of 
the 2005 Kaiser Permanente Fulsom 
examination of the veteran's right ankle 
and associated X-ray report.  The 
examiner should fully address for the 
right ankle disability the DeLuca factors 
of pain on undertaking motion, fatigue, 
weakness and/or incoordination, including 
the nature and extent of any additional 
functional impairment due to these 
factors.  (The examiner should note that 
the February 2006 VA examiner would not 
address these factors based on his 
assertion that doing so would be mere 
speculation in the absence of an MRI of 
the ankle.) 

d.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
veteran, and consider both documented 
evidence of any history of disability, as 
well as absence of any such history over 
any relevant time periods.  

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

g.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  If 
some questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

3.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  For the right ankle 
sprain, the RO should consider staged ratings, 
as appropriate, pursuant to Fenderson v. West, 
12 Vet. App 119 (1999).  If the benefits 
sought for the remanded claims are not granted 
to the veteran's satisfaction, the veteran and 
his representative should be provided with an 
SSOC afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


